Citation Nr: 1500097	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

(The issues of entitlement to service connection for an acquired psychiatric disorder and hearing loss are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's current tinnitus is likely related to active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran has indicated that his tinnitus is related to his time in combat in Vietnam.  

The Board has assessed whether the combat presumption to service connection under 38 U.S.C.A. § 1154  would apply in this matter.  38 U.S.C.A. § 1154(b)  specifically provides that in the case of Veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  

If VA determines that the Veteran's service comprised combat with the enemy, and that his claimed disability plausibly relates to such experience, then the Veteran's lay testimony or statements regarding his claimed injuries are accepted as conclusive evidence of their occurrence, and no further development or corroborative evidence is required, providing that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions, or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

The term "combat: is defined as "a fight, encounter, or contest between individuals or groups" and "actual fighting engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase "engaged in combat with the enemy" requires that the Veteran "have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The fact that the Veteran may have served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  Id.   Moreover, a general statement in the Veteran's service personnel records that he participated in a particular operation or campaign would not, in itself, establish that he engaged in combat with the enemy because the terms "operation" and "campaign" encompass both combat and non-combat activities.  Whether or not a Veteran "engaged in combat with the enemy" must be determined through recognized military citations or other supportive evidence.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each relevant item of evidence.  Id.  The claimant's assertions that he engaged in combat with the enemy are not ignored, but are evaluated along with the other evidence of record.  If VA determines that the Veteran did not engage in combat with the enemy, the favorable presumption under 38 U.S.C.A. § 1154(b) will not apply.

The Veteran's DD 214 indicates that he earned both a Purple Heart and a Combat Infantryman Badge during service in the Republic of Vietnam.

There are medical opinions in the case file as well as treatment records.  The medical opinions were offered by two VA examiners.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the VA examiners did not account for the Veteran's reported continuity of symptoms and thus are of less probative value.

In sum, the evidence of record demonstrates in-service noise exposure while participating in combat with the enemy while serving in the Republic of Vietnam.  Moreover, the Veteran has reported a continuity of symptomatology.  As tinnitus is capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's credibility is not in question here.  Thus, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was afforded VA examinations in June 2011 and May 2012.  The examiners declined to diagnose the Veteran with PTSD; indicating that he had a chronic adjustment disorder with depressed mood.  The examiners further indicated that the Veteran's depression was related to life events rather than in-service stressors.  The Board observes that the Veteran's combat stressors in Vietnam are conceded as he earned both a Purple Heart and a Combat Infantryman Badge.  The Board notes that the examiners apparently based their opinions on file review and an interview with the Veteran rather than any testing.  The Veteran should be afforded an additional VA examination with such testing on remand.   

Concerning the Veteran's claim for service connection for hearing loss, the Board notes that the Veteran has been afforded two VA audiological examinations.  Both examiners declined to relate the Veteran's hearing loss to service.  However, there is no opinion concerning whether the Veteran's hearing loss is now somehow related to his service-connected tinnitus.  The Veteran should be afforded an additional examination on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim for service connection on a secondary basis, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, the Veteran must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter that provides the required notice in response to a theory of service connection for hearing loss on a secondary basis.  

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Louisville VAMC.

3.  Afford the Veteran an additional examination to consider his claim for entitlement to service connection for psychiatric disability.  The claims file must be made available to and reviewed by the examiner, and psychological testing must be performed with a view toward determining whether the Veteran has PTSD or any other disorder traceable to his military experience.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  Any possible relationship between any psychiatric diagnosis and service must be considered.  The rationale for all opinions expressed should also be provided.

(The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

4.  The Veteran should be afforded a VA audiology examination.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the claims file review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hearing loss is etiologically related to his active service or was caused or made worse by a service-connected disability, to specifically include tinnitus.

The rationale for all opinions expressed must also be provided.

5.  Thereafter, the agency of original jurisdiction should readjudicate the claims remaining on appeal.  If a benefit sought is not granted, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


